The above opinion, expressing the tentative decision arrived at by the majority of the court after hearing oral argument in January, was filed in my office on February 6th. On February 7th, the Associated Press reported that two decisions had that day been handed down by the supreme court of California which, according to the report, dealt largely with similar questions and apparently in much the same way. An immediate decision of this case is so earnestly requested by the administrators of the unemployment compensation act that we have concluded to file our opinion as originally written and without awaiting the text of the California opinions above *Page 602 
mentioned. We understand that the captions of these still unreported cases are, Bodinson Manufacturing Co. v. CaliforniaEmployment Commission and Abellera v. District Court.